Citation Nr: 1022366	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to May 
1971, and from January 1972 to November 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision in which the RO denied 
the Veteran's claim for service connection, to include as due 
to Agent Orange exposure.  In April 2004, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in December 2004, and later that month the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).

In March 2006, the Veteran testified during a Board video-
conference hearing before an acting Veterans Law Judge (VLJ) 
at the RO; a transcript of that hearing is of record.

In an August 2006 decision, the Board denied the Veteran's 
claim for service connection for diabetes mellitus.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007, the 
parties filed a Joint Motion for an Order Vacating the Board 
Decision and Incorporating the Terms of the Remand (joint 
motion).  By Order dated later the same month, the Court 
granted the joint motion, vacating the August 2006 Board 
decision and remanding this appeal to the Board for further 
proceedings consistent with the joint motion.

In a February 2008 letter, the Board informed the Veteran 
that the acting VLJ before whom the Veteran testified in 
March 2006 was no longer with the Board, and that he had a 
right to a new hearing before another VLJ that would decide 
his case, if he so desired.  See 38 U.S.C.A. § 7107(c) (West 
2002).  Later the same month, the Veteran responded that he 
did not want another hearing.

In June 2008, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for further action, to include additional development 
of the evidence.  After completing the requested development, 
the AMC continued to deny the claim (as reflected in an April 
2009 supplemental SOC (SSOC)) and returned the matter to the 
Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
D.C.  VA will notify the appellant when further action, on 
his part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action in this appeal is warranted, even though 
such will, regrettably, further delay an appellate decision 
on this matter.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the June 2008 remand, the Board sought to obtain deck logs 
from the USS NEW JERSEY to verify the Veteran's proximity to 
Vietnam.  In the remand, the Board specifically requested 
that copies of deck logs of the USS NEW JERSEY for the period 
from September 29, 1968 through January 13, 1969 be obtained 
and associated with the claims file.  The Board also 
requested that the RO ask the service department to confirm 
whether service on the USS NEW JERSEY during the above time 
period included service on inland waterways of the Republic 
of Vietnam, and verify whether the Veteran was exposed to 
herbicides during the above time period.

By letter dated in July 2008, the RO requested from the Naval 
Historical Center copies of the deck logs of the USS NEW 
JERSEY for the period from September 29, 1968 through January 
13, 1969.  The RO additionally requested that the Naval 
Historical Center confirm whether service on the USS NEW 
JERSEY during the above time period included service on 
inland waterways of the Republic of Vietnam and verify 
whether the Veteran was exposed to herbicides during the 
above time period.  A reply was requested, even if negative.

After receiving no response, the RO submitted another request 
in October 2008.  No reply was received.

In November 2008, the RO contacted the Naval Historical 
Center Modern Military Branch requesting the above-noted 
items.  Later that month, the RO received a response, with 
"electrostatic paper copy samples of the deck log entry 
requested."  The letter noted that if the reply did not meet 
the Veteran's needs, the RO should contact the primary source 
for such research- the United States Armed Services Center 
for Research of Unit Records (formerly USASCRUR, then CURR, 
now the Joints Services Records Research Center (JSRRC)).

A review of the deck logs provided indicates that complete 
deck logs for the entire period from September 29, 1968 
through January 13, 1969 were not submitted to the RO.  The 
deck logs only included entries, in 1968, on September 29, 
October 1, October 15, October 31, November 1, November 25, 
November 30, December 1, and December 23.  No log entries for 
January 1969 were provided.  No further research was 
performed by the RO, to include any contact with JSRRC to 
verify the Veteran's alleged herbicide exposure or determine 
whether USS NEW JERSEY had service on inland waterways of the 
Republic of Vietnam.

As the complete deck logs were not provided for the period 
requested (September 29, 1968 through January 13, 1969), and 
further research was not performed to verify herbicide 
exposure and the USS NEW JERSEY's service on inland waterways 
of the Republic of Vietnam, the Board emphasizes that the 
objectives of the prior remand still have not been 
accomplished.  Accordingly, further development needed to 
resolve this claim is warranted.  See Stegall, 11 Vet. App. 
at 271.

On remand, the RO should attempt to verify the Veteran's 
alleged herbicide exposure by obtaining complete deck logs 
for the entire period from September 29, 1968 through January 
13, 1969.  The RO should also request that the Naval 
Historical Center Modern Military Branch and JSRRC verify any 
herbicide exposure to the Veteran, and whether the USS NEW 
JERSEY had service on inland waterways of the Republic of 
Vietnam during the above time period.

The Board also finds that, to ensure that all due process 
requirements are met, while the matter is on remand, the RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should contact the Naval 
Historical Center Modern Military Branch 
and JSRRC to request complete deck logs 
for the entire period from September 29, 
1968 through January 13, 1969.  In 
addition, the Naval Historical Center and 
JSRRC should be asked to (1) confirm 
whether service on the USS NEW JERSEY 
during the above time period included 
service on inland waterways of the 
Republic of Vietnam, and (2) verify 
whether the Veteran was exposed to 
herbicides during the above time period.  
If either department refers the RO to a 
more appropriate facility in which to 
obtain the above-noted information, the RO 
should contact such facility.  All 
requests and responses received should be 
associated with the claims file.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for diabetes mellitus, 
to include as due to Agent Orange 
exposure, in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


